Yates, J.,
delivered the opinion o'f the court. The discharge of the apprentice by the justices, under the statute, cannot affect the validity of the indentures as to any time of service rendered previous to their interference, and the master, upon that ground, cannot be prevented from defending himself in a suit like the present, by showing that there could be no indebtedness for such services, because, at that time, they were his indented apprentices.
The act concerning apprentices and servants, (1 R. L. 138, 139.,) gives power to three justices, or to the mayor, recorder, and aldermen, of any city, or any three or more of them, to discharge an apprentice from his indentures, upon complaint by him made, touching any misusage, .refusal of necessary provisions or clothing, cruelty, or other ill treatment; those acts, arising after the indentures are in operation, and the subsequent decision of the justices, &c., cannot deprive the master of the benefit of the services before rendered.
The 4th section of the above-mentioned act, (1 R. L. 136.,) gives authority to the overseers of the poor, with the consent of the mayor and recorder of Hudson, to bind out any child who is, or shall be, chargeable, or whose parents are, or shall become, chargeable to the city, or who shall beg for alms.
The evidence, in this case, shows, that the father of the children applied to the overseer of the poor for relief, and that, in February, 1812, a load of wood had been given to him, and, by the account annexed to the case, it would seem, that assistance had been afforded to him both before and after the date of the indentures; it is, however, urged, that the overseer of the poor, in extending the relief asked for, had not obtained a previous order from a justice, and, therefore, all this was done by him without authority, which was necessary to make the children paupers under the act; and, unless they were so, no power existed to bind them out I do not think that,, under the act, those indentures were executed by persons having no authority; the act gives the power when alms are asked ; and the father (if not a legal pauper) asked and received alms for himself and the children, and this alone was sufficient to warrant the binding, at least so far as to prevent a recovery by the father for *272the services of the children at any time after date of the indent tures, and before the children were discharged by the justice. The father, at the time, was a pauper, in fact, and had been relieved by the Overseers of the poor; and his neglect tp obtain the order was an affair between him and the corporation of the city of Hudson, and would have been a sufficient reason for them not to have allowed the account; the order is only required to prevent imposition in expenditures of this nature, and if the corporation will allow the accoiint it is sufficient; the plaintiff ánd his family having been relieved at the expense of the city, by an overseer of the poor, on his own application, they were paupers within the meaning of the act. The court below did right in receiving the indentures in evidence, and charging the jury that the plaintiff was entitled to recover the amount of the services rendered before the binding, and no more, and the verdict has been given according to the charge. The judgment in the court below must be affirmed.
Judgment affirmed»